department of the treasury washington dc person to contact telephone number refer reply to op e ep t bbte jun internal_revenue_service uniform issue list attention legend companya company b union m plan x plan y plan z dear a r e t a h this is in response to your request for a ruling dated date submitted by your authorized representative in which rulings are requested under sec_404 and sec_3402 of the internal_revenue_code_of_1986 the code with respect to amendments to plan x the request was supplemented by letters dated date date and date company a a wholly-owned subsidiary of company b established plan x on date for the benefit of company a employees plan x is an employee_stock_ownership_plan under sec_4975 of the code and is qualified under sec_401 of the code and its related trust is exempt under sec_501 plan x invests exclusively in the stock of company b company a established plan y on date under plan y nonunion employees of company a and company b can make before-tax contributions pursuant to sec_401 k of the code and receive matching employer contributions plan y is a qualified_plan under sec_401 and sec_401 of the code and the trust is exempt under sec_501 page company a also established plan z on date under plan z employees of company a who are members of union m can make before-tax contributions pursuant to sec_401 k and receive matching employer contributions plan z is a qualified_plan under sec_401 and sec_401 of the code and the trust is exempt under sec_501 pian y and plan z provide that employees can elect to invest salary deferrals and after-tax contributions among nine investment funds participants in plan y can borrow funds from their account subject_to certain limits and conditions pian x currently allows participants and beneficiaries of plan x to receive dividends the esop dividends directly in cash plan x was amended effective date to clarify that the esop dividends may be paid out under one of the following dividend pass- through methods a method participants and beneficiaries may elect to receive direct cash payment of esop dividends by making the appropriate election with the plan x administrator b method esop dividends are automatically paid directly to active employees but an individual employee will receive esop dividends only to the extent that an equal amount of tax-deferred contributions could be made by the employee to plan y or plan z as appropriate within the limits of sec_402 and sec_415 of the code all esop dividends with respect to beneficiaries and nonactive employees terminated retired employees are paid in accordance with method above c method esop dividends are automatically paid out in accordance with method above and in addition employees may elect to receive direct cash payment of all esop dividends that would otherwise be retained by the esop or may elect not to receive any such dividends ie reinvest within plan x by making the appropriate election with the plan x administrator plan x will also be amended to provide that any esop dividends to be paid directly to a participant or beneficiary will be made to an agent of the trustee of plan x paying agent or to the trustee of the esop plan and then distributed to the participants and beneficiaries either directly or through an agent of the trustee within days of the close of the plan_year in which the esop dividends were paid procedurally company a proposes that esop dividends on company b common_stock be paid to active and non-active employees eg terminated retired employees either directly by the trustee or indirectly through the paying agent in accordance with the procedure outlined below effective for the plan_year beginning date the esop dividend would be processed as follows a for participants who receive the esop dividends in cash and whose salary reduction agreement provides for a deferral of compensation as described in greater detail below and page as subject_to applicable code limitations for any payroll_period the paying agent would increase the amount of the next payroll check to each such employee entitled to receive payment of the esop dividend in cash and include a notice that the payroll check includes the amount of the esop dividend the amount of compensation equal to the esop dividend which would be deferred to either plan y or plan z would be deducted from the participant's_compensation and contributed to the appropriate plan for that period b for participants who receive the esop dividends in cash and do not correspondingly increase their elective_deferrals the paying agent would increase the amount of the next payroll check to each such employee entitled to receive payment of the esop dividend in cash and include a notice that the payroll check includes the amount of the esop dividend c for participants who do not receive all or a portion of their esop dividends in cash such participants’ esop dividends that are not received in cash would be paid directly by company b to the trustee of plan x based on the foregoing you request the following rulings the dividends_paid on company b common_stock held by plan x wiil be deductible in the year distributed or paid under sec_404 of the code if such dividends are paid directly to participants or their beneficiaries by the paying agent as agent for the trustee or by the trustee no later than days after the close of the plan_year in which dividends are paid to plan x if a participant defers current compensation in an amount equal to the esop dividends distributed to the participant under the procedures described above the amounts so deferred will not constitute wages subject_to income_tax_withholding under sec_3402 of the code sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction is in addition to the deductions allowed under sec_404 sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by - a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation sec_1 k -1t q a of the temporary income_tax regulations provides that the deductibility of dividends_paid to plan participants under sec_404 of the code is not ff page affected by a plan provision which permits participants to elect to receive or not receive payment of dividends sec_404 of the code provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determined that such dividend constitutes in substance an evasion of taxation based upon your representations the subject dividends on company a stock allocated to the plan participants’ accounts will be paid to the plan participants within days of the close of the plan_year if they do not elect to have the dividends retained in plan x accordingly we conclude with respect to your first ruling_request that cash dividends on shares of company b common_stock will be deductible in the year distributed or paid under sec_404 of the code if such dividends are paid directly to participants or their beneficiaries by the paying agent as agent for the trustee or by the trustee no later than days after the close of the plan_year in which the dividends are paid to plan x with respect to your second ruling_request sec_402 of the code provides in part that contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contributions will be made to the trust or received by the employee in cash sec_1_401_k_-1 of the income_tax regulations provides that generally a cash_or_deferred_arrangement is an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 of the code sec_1_401_k_-1 of the regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either - a provide an amount to the employee in the form of a cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election inciudes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation sec_1_401_k_-1 of the regulations provides that a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election further a cash or deferred election can only be made with respect to an amount that would but for the cash or deferred election become currently available after the later of the date on which the employer adopts the cash_or_deferred_arrangement or the date on which the arrangement first becomes effective sec_1_401_k_-1 of the regulations provides that cash or another taxable_amount is it has been paid to the employee or if the employee is able currently available to the employee if page currently to receive the cash or other taxabie amount at the employee's discretion an amount is not currently available to an employee if there is a significant restriction or limitation on the employee's right to receive the amount before a particular time in the future the determination of whether an amount is currently available to an employee does not depend on whether it has been constructively received by the employee for purposes of sec_451 of the code sec_1_401_k_-1 of the regulations provides that a qualified_cash_or_deferred_arrangement is a cash_or_deferred_arrangement that satisfies the requirements of paragraphs b c d and e of sec_1_401_k_-1 and that is part of a plan that otherwise satisfies the requirements of sec_401 of the code _ sec_1_401_k_-1 of the regulations provides that except as otherwise provided in sec_1 k -1 f elective contributions under a qualified_cash_or_deferred_arrangement are treated as employer contributions sec_1_401_k_-1 of the regulations provides that except as provided in sec_402 of the code and in sec_1_401_k_-1 elective contributions under a qualified_cash_or_deferred_arrangement are neither includible in an employee's gross_income at the time the cash or other taxable amounts would have been includible in the employee's gross_income but for the cash or deferred election nor at the time the elective contributions are contributed to the plan federal_income_tax withholding under sec_3402 of the code is imposed on wages as defined in sec_3401 sec_3401 excepts from the definition of wages remuneration paid to or on behalf of an employee or his beneficiary from or to a_trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust sec_31 a -1 a of the employment_tax regulations provides that wages does not include any payment made by an employer on behalf of an employee or his beneficiary into a_trust if at the time of such payment the trust is exempt from tax under a as an organization described in sec_401 a accordingly with respect to your second ruling_request we conclude that if a participant defers current compensation in an amount equal to the esop dividends distributed to the participant under the procedures described above the amounts so deferred will not constitute wages subject_to income_tax_withholding under sec_3402 of the code the above rulings are based on the assumption that plan x plan y and plan z will be qualified under sec_401 sec_401 sec_409 and sec_4975 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place in addition we are assuming that the subject shares allocated to the participants’ accounts in plan x are applicable_employer_securities within the meaning of sec_404 with respect to the subject dividends we are also assuming that plan x will be amended to reflect the dividend passthrough method adopted by company a for the distribution of dividends such method will stay in effect until the plan x is further amended to adopt a different passthrough method az page in addition this ruling is also based on the assumption that the proposed dividend does not constitute in substance an evasion of taxation within the meaning of sec_404 of the code we are expressing no opinion as to whether or not the disallowance of deductions provided for in that section would be applicable here this ruling is also based on the assumption that esop dividends received on company a stock will be distributed to all plan x participants in a manner that does not discriminate among pian x participants and will not cause the trustee of plan x to violate the fiduciary requirements of title of the employee_retirement_income_security_act_of_1974 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours yauco u hoa frances v sloan chief employee_plans technical branch enclosures notice of intention to disclose deleted copy of ruling ce
